Citation Nr: 9913020	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-44 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher evaluation for the residuals of lower 
back pain due to back strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from February 1943 to 
October 1945.  The Board has reviewed the record and finds 
that further development is necessary prior to the completion 
of appellate action.

The veteran testified before the undersigned member of the 
Board in February 1999 that he receives treatment for his 
service-connected lower back disability two to three times a 
month at VA Medical Center (MC) Fayetteville, North Carolina.  
These records have not been obtained.  Other than the July 
1997 VA examination report, the most recent medical evidence 
of record concerning the veteran's lower back disability is 
dated in 1993.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain any records of 
treatment of the veteran at VAMC 
Fayetteville, North Carolina.

2.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for a higher 
evaluation for his service-connected 
lower back disability.  Any additional 
development needed to adjudicate the 
claim should be performed.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  If an examination is scheduled, the veteran is 
hereby notified that it is his responsibility to report for 
the examination and to cooperate in the development of the 
case; the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


